UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
OIL-DRI CORPORATION OF )
AMERICA, )
) Case No. 15 C 1067
Plaintiff/Counter-Defendant, )
) District Judge Matthew F. Kennelly
v. )
) Magistrate Judge Sidney I. Schenkier
NESTLE PURINA PETCARE )
COMPANY, )
)
Defendant/Counter-Plaintiff. )

MEMORANDUM OPINION AND ORDER

On August 13, 2018, plaintiff Oil-Dri Corporation of America (“Oil-Dri”) filed a motion
for sanctions against defendant Nestle Purina PetCare Company (“Purina”) “regarding the
deposition of third-party witness Jerry Glynn” (doc. # 515). This motion is now fully briefed. For
the reasons that follow, we find that certain sanctions are warranted.

I.

Mr. Glynn is listed as a co-inventor of Western Aggregates’ U.S. Patent Number 5,458,091
(“the ‘091 Patent”), which is one of the bases for Purina’s contention that the ‘019 Patent - the
patent-in-suit _ is invalid (see doc. # 535: Purina’s Resp. at 1-2). On February 20, 2018, Purina’s
counsel, Nick E. Williamson of Bryan Cave Leighton Paisner (“BCLP”), served Mr. Glynn with
a subpoena to testify at a deposition on March 8, 2018, and to bring with him to the deposition “all
documents, things, electronically stored information, physical samples and communications”
“conceming” or “related to” the ‘091 Patent and “related to Westem Aggregates’ communications
with, disclosures to, agreements with, meetings with, and other business arrangements with Oil-

Dri concerning cat litter” (Oil-Dri Mot., Ex. l: Glynn Subpoena).

On February 27, 2018, Mr. Glynn called Mr. Williamson to ask about logistics for his
March 8, 2018 deposition (Purina Resp., Decl. of Jerry Glynn, 1[ 8). During the call, Mr. Glynn
stated that he was not represented by counsel, and Mr. Williamson did not offer to represent him
(Ia’.). Messrs. Glynn and Williamson communicated several additional times about scheduling Mr.
Glynn’s deposition (Id. at 1111 8-9).

On March 20 or 21, 2018, while in Colorado at a former Westem Aggregates facility, Mr.
Glynn discovered two boxes of documents that “appeared to relate, generally, to the ‘091 Patent,
Westem Aggregates, and Oil-Dri” (the “Western Aggregates documents”) (Glynn Decl., 11 l l). On
March 20, 2018, Mr. Glynn called Mr. Williamson and left a voicemail for him. That same day,
Mr. Williamson (with his colleague David Roodman, another attorney at BCLP) returned the call
to Mr. Glynn and, at that time, “discussed Bryan Cave’s potential representation oi” Mr. Glynn
(Id., 11 12). In response to Mr. Glynn’s statement that he had been deposed in the past and found it
“beneticial to be represented by counsel in a deposition,” Messrs. Williamson and Roodman
offered to represent Mr. Glynn, and Mr. Glynn verbally agreed to retain their law firm (Id.; see
also Purina Resp., Decl. of N. Williamson, 11 7). Mr. Glynn states that he made the decision to
retain BCLP independently, without any pressure or coercion by BCLP (Glynn Decl., 11 13).

On March 22, 2018, Michael Mazza, one of Oil-Dri’s attorneys, spoke with Mr. Glynn by
telephone (Glynn Decl., 11 15). That same day, after the telephone call, Mr. Mazza sent an email to
Mr. Williamson, stating that he had “just got off the phone with Jerry Glynn,” who told Mr. Mazza
that he had “retained counsel, and [did] not wish to speak to either side on any substantive matter
before the deposition” (Purina’s Resp., Ex. E: 03/22/2018 Mazza email). By contrast, in his
declaration, Mr. Glynn states that he told Mr. Mazza he “was represented by counsel and did not

wish to speak to [Mr. Mazza]” (Glynn Decl., 1[ 15). At Mr. Glynn’s deposition, Mr. Mazza asked

whether Mr. Glynn recalled telling him that he “preferred not to talk to either side at the time and
that [he] had hired a third-party attorney” (Oil-Dri’s Mot., Ex. 4: Glynn Dep. at 86:9-12). Although
Mr. Roodman objected repeatedly to this line of questioning to the extent it called for attorney-
client communications (see, e.g., Id. at 86:17-19, 87:2-4, 89:17-19), Mr. Glynn stated that Mr.
Mazza’s description “rings a bell” (Id. at 86:13), and later clarified that he said “more along the
lines that [he] wanted to hire an attorney and [he] didn’t want to talk to anybody that day” (Id. at
89:12-14).

After receiving Mr. Mazza’s March 22, 2018 email, Messrs. Roodman and Williamson
contacted Mr. Glynn to determine whether he had retained counsel other than BCLP (Williamson
Decl., 1111 9-10). Mr. Glynn responded that he was only represented by BCLP (Id.). There is no
dispute that Mr. Mazza was unaware of BCLP’s representation of Mr. Glynn until Mr. Glynn
showed up for his deposition on April 16, 2018. Mr. Williamson states that “BCLP chose not to
confront Mr. Mazza regarding the misrepresentations in his March 22, 2018 email as it saw no
upside to an acrimonious discourse” (Purina Resp. at 3 n.4 and Williamson Decl., 11 11).l

Mr. Glynn told his attorneys about the Westem Aggregates documents sometime between
March 28 and 30, 2018 (Purina’s Resp., Ex. F: Glynn Dep: l 11:5-1 l). Purina does not dispute that
the Westem Aggregates documents consisted of 1,697 pages (Oil-Dri Mot. at l). On April 10,
2018, Messrs. Roodman and Williamson met with Mr. Glynn at his Texas office, where Mr. Glynn
had shipped the Westem Aggregates documents (Glynn Decl., 1111 16-17). Messrs. Roodman and
Williamson spent approximately 30 minutes reviewing the documents and one to one and one-

quarter hours meeting with Mr. Glynn (Williamson Decl., 11 12; Glynn Decl. 11 16).

 

lPurina’s accusation that Mr. Mazza falsely stated in the March 22 email that Mr. Glynn had retained “new
counsel” (Purina Resp. at 3) is itself false. The email says no such thing, and Purina does not explain how Mr. Maua
could have thought Mr. Glynn retained “new counsel” when at the time he was unaware Mr. Glynn was being
represented by BCLP in the first place.

Mr. Glynn next met with BCLP attorneys for one hour on April 16, 2018, prior to the
commencement of his deposition that day (Glynn Decl., il 16). Mr. Glynn brought all the Western
Aggregates documents to his deposition (Williamson Decl., 11 13). At the beginning of the
deposition, Mr. Mazza first learned that BCLP represented Mr. Glynn and that Mr. Glynn
possessed documents responsive to Purina’s subpoena. Purina contends - Without contradiction -
that “at least eleven of the exhibits Purina used at Mr. Glynn’s deposition were previously
produced by Oil-Dri or Purina in the litigation or are duplicates of documents already produced”
(Purina’s Resp. at 10; Williamson Decl., ‘\] 14). Purina does not state how many total exhibits it
used at Mr. Glynn’s deposition. For its part, Oil-Dri contends - again, without contradiction - that
1,424 out of the 1,697 pages of Westem Aggregates documents had never before been produced
(Oil-Dri. Mot. at l).

Purina’s attorneys questioned Mr. Glynn first at the deposition. Mr. Roodman told Mr.
Mazza that “Mr. Glynn provided us with copies of some original documents, which we don’t have
copies of. . . . I was able to make copies of a couple of them, but not all of them” (Purina’s Resp.,
Ex. F: Glynn Dep. at 18:8-16). Mr. Mazza questioned why Mr. Roodman had not previously made
copies of the documents for him, and Mr. Roodman replied that he “didn’t have time” (Oil-Dri’s
Mot., Ex. 4: Glynn Dep. at 34:10-16). Mr. Mazza requested a copy of everything that Mr. Roodman
planned to show Mr. Glynn that he did not already have, but Mr. Roodman stated that he was “not
going to be able to do that with everything because we haven’t had enough time to review
everything either since this Witness produced documents to us” (Id. at 39:23-40:13). Mr. Mazza

received marked copies of the exhibits Purina used as the deposition progressed (Oil-Dri. Mot. at

l).

On April 23, 2018, Mr. Williamson emailed electronic copies (PDFs) of all the Westem
Aggregates documents to Mr. Mazza (Williamson Decl., 1[ 16). Approximately three and a half
months later, on August 3, 2018, counsel for both parties met to discuss the instant motion, and
Mr. Mazza requested bates-stamped copies of the Westem Aggregates documents (Id., ii 19).
Purina’s attorneys provided bates-stamped copies to Mr. Mazza on August 8, 2018 (Id.).

II.

In the current motion, Oil-Dri contends that BCLP should be sanctioned for soliciting the
representation of Mr. Glynn and Withholding the Westem Aggregate documents until the day of
Mr. Glynn’s deposition. Oil-Dri claims that these actions “foreclose[d] Oil-Dri’s ability to
effectively examine Mr. Glynn during his deposition” (Oil-Dri Mot. at 9).

This Court’s authority to impose sanctions for BCLP’s behavior derives from the F ederal
Rules of Civil Procedure and this Court’s inherent authority. Federal Rule of Civil Procedure
30(d)(2) provides that “[t]he court may impose an appropriate sanction _ including the reasonable
expenses and attorney’s fees incurred by any party - on a person who impedes, delays or frustrates
the fair examination of a deponent.” Fed. R. Civ. P. 30(d)(2).

In addition, district courts “possess certain inherent powers, not conferred by rule or statute,
to manage their own affairs so as to achieve the orderly and expeditious disposition of cases. That
authority includes the ability to fashion an appropriate sanction for conduct which abuses the
judicial process.” Fuery v. City of Chicago, 900 F.3d 450, 452 (7th Cir. 2018) (quoting Goodyear
Tire & Rubber Co. v. Haeger, - U.S. -, 137 S.Ct. 1178, 1186 (2017) (internal citations omitted)).
“A court may use its inherent authority to sanction those who show willful disobedience of a court

order, act in bad faith, vexatiously, wantonly, or for oppressive reasons, for fraud on the court,

delay, disruption, or hampering enforcement of a court’s order.” Fuery, 900 F.3d at 463 (intemal
citations and quotations omitted).
A.

Oil-Dri argues that BCLP’s representation of Mr. Glynn was improper because BCLP
coerced Mr. Glynn into accepting its representation in this matter, in violation of ABA Model Rule
7.3(c), which states that “[a] lawyer shall not solicit professional employment . . . if (l) the target
of the solicitation has made known to the lawyer a desire not to be solicited by the lawyer; or (2)
the solicitation involves coercion, duress or harassment.”2 In his declaration, however, Mr. Glynn
states that he entered into an attorney-client relationship with BCLP freely, and that BCLP offered
to represent him after he showed interest in their representation We have no basis, other than Oil-
Dri’s speculation, to question Mr. Glynn’s sworn statement - and we decline to base a ruling on
that speculation. Contrary to Oil-Dri’s contentions, the text of the subpoena, which like all
subpoenas “command[ed]” Mr. Glynn’s presence, does not indicate that Mr. Glynn was somehow
coerced into accepting representation by BCLP.

In addition, Oil-Dri contends that Mr. Glynn’s testimony was “highly suspect” simply
because he was represented by Purina’s counsel. We disagree. Oil-Dri points with suspicion to Mr.
Glynn’s ability at his deposition to recall details from more than twenty years ago “with remarkable
precision,” and argues that “the inference is inescapable that Mr. Glynn believed his job was to
testify favorably for the lawyers who had rescued him from the federal subpoena” (Oil Dri Mot.

at 4-5). On this basis, Oil-Dri claims that BCLP’s behavior violated Model Rule 3.4(a), which

 

2The Northem District of illinois has adopted the model rules promulgated by the ABA. L.R. 83.50. Oil-Dri
cites to both the ABA Model Rules and the illinois Rules of Professional Conduct. However, because the ABA Model
Rules and the lllinois rules are identical in all relevant respects here - and state professional rules only apply when
they are inconsistent with the ABA Model Rules (Oil-Dri Mot. at 5, n.l) -we refer only to the ABA rules here.

6

states that “[a] lawyer shall not . . . unlawfully obstruct another party’s access to evidence” (Id. at
5-6).

The conclusion Oil-Dri asks us to reach is far from “inescapable.” We see no basis to
conclude that Mr. Glynn (who had been deposed in the past) was so flummoxed by receiving a
subpoena that he felt a need to be “rescued” from it. Indeed, BCLP’s representation of Mr. Glynn
did not rescue him from the subpoena, as Mr. Glynn did everything the subpoena would have
required had he not been represented: he produced documents and he sat for his deposition. Nor is
the fact that a witness may recall events from the distant past an unusual occurrence. Oil-Dri may
argue that the representation was designed to allow Purina’s attorneys to “woodshed” Mr. Glynn
under the cover of attorney-client privilege, and that this influenced his testimony. But that is an
argument to be presented (if permitted by the district judge) at trial, and not a conclusion to be
drawn on a motion for sanctions.3

B.

Oil-Dri also argues that Purina’s decision to withhold the Westem Aggregates documents
until April 16, 2018, the day of Mr. Glynn’s deposition, was sanctionable behavior. As explained
above, Mr. Glynn discovered the Western Aggregates documents on March 20 or 21, 2018, the

same day, or the day after, he agreed to be represented by BCLP. Mr. Glynn informed BCLP of

 

3Oil-Dri also states that “Nestle’s attomeys are being compensated by Nestie for their representation of Mr.
Glynn,” rather than paid by Mr. Glynn (Oil-Dri Mot. at 7). However, Oii-Dri does not explain why the provision of
representation at no charge was improper. Oii-Dri cites to Aspgren v. Montgome)y Ward & Co., No. 82 C 7277, 1984
WL 4901 l, at *4-5 (N.D. iii. Nov. i9, 1984), which held that to minimize the danger that deponents would feel coerced
into accepting representation from the defendant’s counsei, the defendant’s counsel should tell the deponent that it
would provide ii'ee representation only after the deponent considered hiring defendant’s counsel and inquired about
fees. The court refused to issue an order preventing the defendant’s counsel from soliciting and providing free
representation to the third-party deponents because the Modei Rules allowed such an arrangement provided that both
clients consented alter consultation, and there was no interference with the iawyer’s independent professional
judgment or with the attorney-client reiationship. ld. in this case, we have no basis to conclude that client consent was
absent or that BCLP’s representation of both Purina and Mr. Glynn limited in any way BCLP’s representation of
either. indeed, Oil-Dri does not dispute Purina’s assertion that Oii-Dri’s attorneys themselves have represented third-
party witnesses in this case at no charge (Purina’s Resp. at 6).

7

the documents within the next ten days, and BCLP attorneys reviewed the Westem Aggregates
documents on April 10, 2018, the date they met with Mr. Glynn to prepare him for his deposition.

Purina’s only explanation for not producing the Westem Aggregates documents until April
16, 2018, the day of the deposition, is that the production was timely because the subpoena Purina
issued to Mr. Glynn asked that the documents be brought to the deposition and not sooner (Purina’s
Resp. at l, 1 1-12). Purina contends that if Oil-Dri wanted access to the documents earlier, it should
have served its own subpoena on Mr. Glynn (ld. at 5).

However, the commentary to Rule 45(a) states that even if the adversary does not serve its
own subpoena, “[t]he party serving the subpoena should in any event make reasonable provision
for prompt access.” Purina failed to do so here. While Purina says Oil-Dri waited one to two
months to share documents it received for two subpoenas, those subpoenas sought only the
production of documents and not testimony (Purina Resp. at 12 and Exs. 0 and P). By contrast,
the documents sought from Mr. Glynn were in connection With his deposition - and were used by
Purina at the deposition. Whether access is “prompt” depends on the circumstances Here,
providing documents only at the deposition - when BCLP itself had access to the documents earlier
and could have provided them to Oii-Dri - Was not prompt.

Purina plainly sought - and gained - an advantage by having access to the Westem
Aggregates documents as early as April 10, 2018, but waiting until the commencement of the
deposition to share them with counsel for Oil-Dri. Purina was able to spend time reviewing the
documents on April 10, and to decide which ones it might wish to use at Mr. Glynn’s deposition.
Oil-Dri had no similar pre-deposition opportunity to review the documents to see if there were

ones that it might wish to discuss with Mr. Glynn at the deposition.

Any suggestion by Purina that it did not have a genuine opportunity to review the Westem
Aggregates documents before the deposition on April 16, 2018 (Williamson Decl., ii 12 (stating
that he and Mr. Roodman had about 30 minutes to “thumb[] through some of the documents” on
April 10 and “did not have an opportunity to review all of the documents before Mr. Glynn’s
deposition”)) blinks reality. When BCLP lawyers saw the documents on April 10, they represented
Mr. Glynn. We have no doubt that if those lawyers asked Mr. Glynn if they could take possession
of the documents or make copies of the documents at that time, Mr. Glynn would have acceded to
his lawyers’ request.

While not itself a violation of the rules of discovery or the ethical rules, Purina’s purposeful
decision to delay informing Oil-Dri of its representation of Mr. Glynn is further evidence, at a
minimum, of the gamesmanship by BCLP’s lawyers in connection with that deposition. Purina ~
attempts to explain its failure to disclose the representation as an attempt to avoid “an acrimonious
discourse” (Williamson Decl., ii ll). That assertion does not pass the straight-face test. In nearly
one year of supervising discovery in this case and addressing nearly a dozen disputed discov\ery
motions, we have not previously observed any reticence of counsel for either side to engage in
“acrimonious discourse.” Indeed, disappointment about the needlessly contentious conduct of all
counsel led the district judge then presiding to convene a proceeding on April 5, 2018, With clients
present, to admonish counsel for both parties about their conduct (doc. # 406). We are disappointed
that the actions by Purina’s counsel in withholding the Glynn documents until the last minute
occurred less than two weeks after that proceeding

In sum, we find Purina’s excuses for withholding the Westem Aggregates documents
unpersuasive We find it more likely that Purina’s decision to withhold the Western Aggregates

documents from Oil-Dri until the day of the deposition was an improper tactical attempt to hinder

Oil-Dri’s ability to cross-examine Mr. Glynn at his deposition. Purina’s actions warrant sanctions
under Rule 30(d)(2) and this Court’s inherent authority.
III.

The Court has “broad discretion” in determining what sanctions to impose for Purina’s
conduct. Hunt v. Moore Bros., Inc., 861 F.3d 655, 661 (7th Cir. 2017). However, “when judges
measure out sanctions they strive for proportionality.” Walton v. Bayer Corp., 643 F.3d 994, 999
(7th Cir. 2011). That requires us to “tailor sanctions to the severity of plaintiffs’ misconduct,”
Nelson v. Schultz, 878 F.3d 236, 238-39 (7th Cir. 2017), as well as to the degree of prejudice
caused by their misconduct. See Roughneck Concrete Drilling & Sawing Co. v. Plumbers ’ Pension
Fund, Local ]30, UA, 640 F.3d 761, 768 (7th Cir. 2011) (“if the prejudice is slight the sanction
imposed on the lawyers or their client is light”). That said, “[a] district court’s inherent power to
sanction for violations of the judicial process is permissibly exercised not merely to remedy
prejudice to a party, but also to reprimand the offender and to deter future parties from trampling
upon the integrity of the court.” Salmeron v. Enter. Recovery Sys., Inc., 579 F.3d 787, 797 (7th
Cir. 2009) (intemal citations and quotations omitted).

Oil-Dri asks that “[a]s a sanction due to its attorneys’ conduct, Nestle should not be
permitted to call Mr. Glynn to trial, or to use any documents he produced” (Oil-Dri Mot. at 1, 15).
By contrast, Purina argues that no sanctions are warranted, because Mr. Mazza had “ample time
to review and ask questions about all of the exhibits used at Mr. Glynn’s deposition,” and Oil-
Dri’s counsel “had prior possession of most of the pertinent documents” (Purina Resp. at lO).

We find Purina’s characterization of Mr. Mazza’s time to review the documents and
question Mr. Glynn as “ample” to be disingenuous. Purina’s argument here does not square with

its argument when the shoe was on the other foot. In support of a previous motion to strike, Purina

10

argued that it was prejudiced when “Oil-Dri produced the new documents one-night before the
noticed deposition of the alleged author of one of the new documents, Robert Soral” (doc. # 352:
Purina’s Mot. to Strike at 10, emphasis in original). Likewise, Purina complained that it was
prejudiced because it did not have an opportunity to review another witness’s notebooks ahead of
his deposition or to have “unfettered access” to the notebooks during the deposition (doc. # 414:
Purina’s Supp’l Br. in Supp. of Mot. to Strike at 9, 14). Here, Mr. Mazza first learned what
documents Mr. Glynn possessed only when he arrived at Mr. Glynn’s deposition. At that time,
BCLP’s attorney - who had previously reviewed the documents and decided which ones to use in
the deposition - made copies for Mr. Mazza of some, but not all, the documents he planned to
show Mr. Glynn (Glynn Dep. at 34:10-16, 39223-40:13). BCLP’s decision to withhold the
production of the Glynn documents until the morning of the deposition surely created an unlevei
playing field for Mr. Mazza.

Purina contends Mr. Mazza was not prejudiced by his lack of earlier access to the
documents produced by Mr. Glynn because he already had “most of the pertinent documents” (see
Purina’s Resp. at 10). Neither party has been entirely illuminating in its description of which or
how many of the Western Aggregates documents were in Oil-Dri’s possession before April 16,
2018. However, Purina does not argue that all of the documents Mr. Glynn produced already were
in Oil-Dri’s possession. As we noted above, 1,424 out of the 1,697 pages of Westem Aggregates
documents had never before been produced (Oil-Dri. Mot. at l). Oil-Dri was entitled to have
received and reviewed all of the Western Aggregates documents in advance of Mr. Glynn’s
deposition, just as did Purina’s attorneys. We view Purina’s decision to conceal the Westem
Aggregates documents and the fact of its representation of Mr. Glynn as an attempt to hinder Oil-

Dri’s ability to question Mr. Glynn at his deposition.

11

Purina’s behavior Warrants sanctions to remedy any prejudice to Oil-Dri, and to deter
Purina from further like behavior. Salmeron, 579 F.3d at 797. However, neither Purina’s conduct
nor any prejudice to Oil-Dri warrants the extreme sanction Oil-Dri requests. The parties’
description of the importance of Mr. Glynn’s testimony indicates that he could be an important
witness at trial. There is a “Weil-established public policy favoring hearing cases on the merits.”
Rice v. Cily of Chicago, 333 F.3d 780, 786 (7th Cir. 2003) (internal quotations and citations
omitted). The Seventh Circuit has urged district courts to consider “alternative sanctions available”
before “imposing exclusionary sanctions that are [potentially] outcome determinative.” Karum
Holdings LLC v. Lowe 's Cos., Inc., 895 F.3d 944, 952-53 (7th Cir. 2018). These include, among
other things, “ordering the Defendants to pay a portion of [the plaintiff s] attorney’s fees.” Hicks
v. Avery Drei, LLC, 654 F.3d 739, 745 (7th Cir. 2011).

We decline to impose the extreme sanction Oil-Dri seeks, as it would not be proportional
to either the degree of prejudice caused by Purina’s conduct or to the severity of its conduct. See
Tomasian v. C.D. Peacock, Inc., No. 09 C 5665, 2012 WL 2590493, at *11 (N.D. Ill. July 3, 2012)
(declining to bar testimony of witness where, despite the fact that the piaintiff’s attorney briefly
represented both the witness and the plaintiff unbeknownst to the court and the defendant, the dual
representation went to the weight to be given the witness’s testimony and was “not a basis to
exclude that testimony altogether”).

We find that the most proportionate way to remedy any merits prejudice Oil-Dri may have
suffered by its inability to review the documents before questioning Mr. Glynn at his deposition is
to order Mr. Glynn to sit for a second deposition. We say merits prejudice that Oil-Dri “may”
have suffered because Oil-Dri has not identified specific documents that were in the Westem

Aggregates production that Oil-Dri failed to receive until the day of the deposition, and that Oil-

12

Dri deems important However, Oii-Dri now has had access to all of the Westem Aggregates
documents for some time, and thus will be able to question Mr. Glynn after a fair opportunity to
review the documents he produced. The reconvened deposition Will be limited to no more than
three hours, and shall be limited to questioning related to any documents contained in the Westem
Aggregates production that had not previously been produced and that were not used during the
first Glynn deposition. The deposition shall be completed by November 16, 2018. Since BCLP
represents Mr. Glynn, we expect there will be no difficulty in scheduling the deposition. In
addition, we order Purina to pay Oii-Dri’s reasonable expenses and attorneys’ fees incurred in
conducting the reconvened deposition (including travel and one night’s lodging for one Oil-Dri
attorney to conduct the deposition), and in briefing this motion for sanctions. This additional
sanction is appropriate to remedy any financial prejudice Oil-Dri suffered as a result of Purina’s

conduct.4

 

4We impose these sanctionsjointiy and severally on Purina and its attomeys, BCLP. Purina was on notice as
a result of the April 5, 2018 hearing that the Court expected its attorneys to refrain ii'om sharp discovery practices.
Purina thus must share responsibility with its attomeys, who act in its name, for the conduct we address in this ruiing.
See, e.g., Blaga v. Old Dominion Freight Line, lnc., No. 12 C 8049, 2015 WL 3957737, at *2 (N.D. lll. June 29, 2015)
(“As both Piaintiff and his counsel are at fault for the failure to comply with the Court’s discovery orders, the sanction
of fees and costs will be entered against both of them_jointiy and severaliy”).

13

CONCLUSI`ON
Oil-Dri’s motion for sanctions (doc. # 515) is granted in part and denied in part. The Court
orders Mr. Glynn to sit for a second deposition by November 16, 2018, and orders Purina to pay
Oil-Dri’s reasonable expenses and attorneys’ fees incurred in conducting the deposition and in
briefing the instant motion for sanctions. We set the matter for a status hearing on November 20,

2018 at 9:00 a.m. for a report on the parties’ compliance with this ruiing.

ENTER: /) M
S\\ '

IDNE I. SéHENKIER
United States Magistrate Judge

DATE: October 15, 2018

14

